


EXHIBIT 10.1







SHARE EXCHANGE AGREEMENT







THIS AGREEMENT (this “Agreement”) made effective as of the 31st day of March,
2015 (the “Effective Date”),




AMONG:




EMS FIND, INC. (F/K/A LIGHTCOLLAR, INC.), a corporation formed pursuant to the
laws of the State of Nevada and having an office for business at 2248 Meridian
Blvd Suite H, Minden, Nevada 89423 (“Lightcollar”)




AND:




EMS FACTORY, INC., a company formed pursuant to the laws of the State of
Pennsylvania and having an office for business located at 13440 Damar Drive,
Philadelphia, Pennsylvania 19116 ("EMS")




AND:




The shareholders of EMS, each of whom is set forth on the signature page of this
Agreement (the “EMS Shareholders”)




WHEREAS:




A.

The EMS Shareholders own 100 shares of common stock, no par value per share,
being 100% of the presently issued and outstanding EMS Shares;




B.

Lightcollar is a company whose main focus is to develop, market and sell
illuminated animal collar pendants for the United States and Canadian
marketplace; and




C.

The respective Boards of Directors of Lightcollar and EMS deem it advisable and
in the best interests of Lightcollar and EMS that EMS become a wholly-owned
subsidiary of Lightcollar (the “Acquisition”) pursuant to this Agreement.




NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:







ARTICLE 1

DEFINITIONS AND INTERPRETATION




Definitions




1.1

In this Agreement the following terms will have the following meanings:




 

(a)

“Acquisition” means the Acquisition, at the Closing, of EMS by Lightcollar
pursuant to this Agreement;

 





--------------------------------------------------------------------------------





  

(b)

“Acquisition Shares” means the 10 million Lightcollar Common Shares to be issued
to the EMS Shareholders at Closing pursuant to the terms of the Acquisition;




 

(c)

“Agreement” means this share purchase agreement among Lightcollar, EMS, and the
EMS Shareholders;




 

(d)

“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;




 

(e)

“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived, but in
any event no later than March 31, 2015;




 

(f)

“EMS Accounts Payable and Liabilities” means all accounts payable and
liabilities of EMS, due and owing or otherwise constituting a binding obligation
of EMS as of December 31, 2014;




 

(g)

“EMS Accounts Receivable” means all accounts receivable and other debts owing to
EMS, as of December 31, 2014;




 

(h)

“EMS Assets“ means the undertaking and all the property and assets of the EMS
Business of every kind and description wheresoever situated including, without
limitation, EMS Equipment, EMS Inventory, EMS Material Contracts, EMS Accounts
Receivable, EMS Cash, EMS Intangible Assets and EMS Goodwill, and all credit
cards, charge cards and banking cards issued to EMS;




 

(i)

“EMS Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of EMS or relating to the EMS Business;




 

(j)

“EMS Business” means all aspects of the business conducted by EMS;




 

(k)

“EMS Cash” means all cash on hand or on deposit to the credit of EMS on the
Closing Date;




 

(l)

“EMS Debt to Related Parties” means the debts owed by EMS and its subsidiaries
to the EMS Shareholders or to any family member thereof, or to any affiliate,
director or officer of EMS or the EMS Shareholders;




 

(m)

“EMS Equipment” means all machinery, equipment, furniture, and furnishings used
in the EMS Business;




 

(n)

“EMS Financial Statements” means, collectively, the audited financial statements
of EMS for the fiscal year ended December 31, 2014 prepared in accordance with
U.S. GAAP;








2 | Page







--------------------------------------------------------------------------------





 

(o)

“EMS Goodwill” means the goodwill of the EMS Business together with the
exclusive right of Lightcollar to represent itself as carrying on the EMS
Business in succession of EMS subject to the terms hereof, and the right to use
any words indicating that the EMS Business is so carried on including the right
to use the name "EMS” or any variation thereof as part of the name of or in
connection with the EMS Business or any part thereof carried on or to be carried
on by Lightcollar, the right to all corporate, operating and trade names
associated with the EMS Business, or any variations of such names as part of or
in connection with the EMS Business, all telephone listings and telephone
advertising contracts, all lists of customers, books and records and other
information relating to the EMS Business, all necessary licenses and
authorizations and any other rights used in connection with the EMS Business;

  

 

(p)

“EMS Insurance Policies” means the public liability insurance and insurance
against loss or damage to EMS Assets and the EMS Business;




 

(q)

“EMS Intangible Assets” means all of the intangible assets of EMS, including,
without limitation, EMS Goodwill, all trademarks, logos, copyrights, designs,
and other intellectual and industrial property of EMS and its subsidiaries;




 

(r)

“EMS Inventory” means all inventory and supplies of the EMS Business as of
December 31, 2014;




 

(s)

“EMS Material Contracts” means the burden and benefit of and the right, title
and interest of EMS in, to and under all trade and non-trade contracts,
engagements or commitments, whether written or oral, to which EMS is entitled in
connection with the EMS Business whereunder EMS is obligated to pay or entitled
to receive the sum of $10,000 or more including, without limitation, any pension
plans, profit sharing plans, bonus plans, loan agreements, security agreements,
indemnities and guarantees, any agreements with employees, lessees, licensees,
managers, accountants, suppliers, agents, distributors, officers, directors,
attorneys or others which cannot be terminated without liability on not more
than one month's notice;




 

(t)

“EMS Related Party Debts” means the debts owed by the EMS Shareholders or by any
family member thereof, or by any affiliate, director or officer of EMS or the
EMS Shareholders, to EMS;




 

(u)

“EMS Shares” means all of the issued and outstanding shares of EMS equity stock;




 

(v)

“Lightcollar Accounts Payable and Liabilities” means all accounts payable and
liabilities of Lightcollar, on a consolidated basis, due and owing or otherwise
constituting a binding obligation of Lightcollar and its subsidiaries as of
December 31, 2014;




 

(w)

“Lightcollar Accounts Receivable” means all accounts receivable and other debts
owing to Lightcollar, on a consolidated basis, as of December 31, 2014;




 

(x)

“Lightcollar Assets” means the undertaking and all the property and assets of
the Lightcollar Business of every kind and description wheresoever situated
including, without limitation, Lightcollar Equipment, Lightcollar Inventory,
Lightcollar Material Contracts, Lightcollar Accounts Receivable, Lightcollar
Cash, Lightcollar Intangible Assets and Lightcollar Goodwill, and all credit
cards, charge cards and banking cards issued to Lightcollar;





3 | Page







--------------------------------------------------------------------------------










 

(y)

“Lightcollar Bank Accounts” means all of the bank accounts, lock boxes and
safety deposit boxes of Lightcollar and its subsidiaries or relating to the
Lightcollar Business;




 

(z)

“Lightcollar Business” means all aspects of any business conducted by
Lightcollar and its subsidiaries;

 

(aa)

“Lightcollar Cash” means all cash on hand or on deposit to the credit of
Lightcollar and its subsidiaries on the Closing Date;




 

(bb)

“Lightcollar Common Shares” means the shares of common stock of Lightcollar;




 

(cc)

“Lightcollar Debt to Related Parties” means the debts owed by Lightcollar to any
affiliate, director or officer of Lightcollar;

 

 

(dd)

“Lightcollar Equipment” means all machinery, equipment, furniture, and
furnishings used in the Lightcollar Business;




 

(ee)

“Lightcollar Financial Statements” means, collectively, the audited financial
statements of Lightcollar for the fiscal year ended March 31, 2014 prepared in
accordance with U.S. GAAP and the unaudited financial statements of Lightcollar
for the nine months ended December 31, 2014 prepared in accordance with U.S.
GAAP;




 

(ff)

“Lightcollar Goodwill” means the goodwill of the Lightcollar Business including
the right to all corporate, operating and trade names associated with the
Lightcollar Business, or any variations of such names as part of or in
connection with the Lightcollar Business, all books and records and other
information relating to the Lightcollar Business, all necessary licenses and
authorizations and any other rights used in connection with the Lightcollar
Business;




 

(gg)

“Lightcollar Intangible Assets" means all of the intangible assets of
Lightcollar and its subsidiaries, including, without limitation, Lightcollar
Goodwill, all trademarks, logos, copyrights, designs, and other intellectual and
industrial property of Lightcollar and its subsidiaries;




 

(hh)

“Lightcollar Material Contracts” means the burden and benefit of and the right,
title and interest of Lightcollar and its subsidiaries in, to and under all
trade and non-trade contracts, engagements or commitments, whether written or
oral, to which Lightcollar or its subsidiaries are entitled whereunder
Lightcollar or its subsidiaries are obligated to pay or entitled to receive the
sum of $10,000 or more including, without limitation, any pension plans, profit
sharing plans, bonus plans, loan agreements, security agreements, indemnities
and guarantees, any agreements with employees, lessees, licensees, managers,
accountants, suppliers, agents, distributors, officers, directors, attorneys or
others which cannot be terminated without liability on not more than one month's
notice; and




 

(ii)

“Place of Closing” means the offices of Clear Trust, LLC, 16540 Pointe Village
Drive

Suite 210, Lutz, Florida 33558, or such other place as Lightcollar and EMS may
mutually agree upon.




Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.








4 | Page







--------------------------------------------------------------------------------

Captions and Section Numbers

1.2

The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.




Section References




1.3

Any reference to a particular “Article”, “section”, “paragraph”, “clause” or
other subdivision is to the particular Article, section, clause or other
subdivision of this Agreement and any reference to a Schedule by letter will
mean the appropriate Schedule attached to this Agreement and by such reference
the appropriate Schedule is incorporated into and made part of this Agreement.




Severability of Clauses




1.4

If any part of this Agreement is declared or held to be invalid for any reason,
such invalidity will not affect the validity of the remainder which will
continue in full force and effect and be construed as if this Agreement had been
executed without the invalid portion, and it is hereby declared the intention of
the parties that this Agreement would have been executed without reference to
any portion which may, for any reason, be hereafter declared or held to be
invalid.

 




ARTICLE 2

THE ACQUISITION




Sale of Shares




2.1

The EMS Shareholders hereby agree to sell to Lightcollar the EMS Shares in
exchange for the Acquisition Shares on the Closing Date and to transfer to
Lightcollar on the Closing Date a 100% undivided interest in and to the EMS
Shares free from all liens, mortgages, charges, pledges, encumbrances or other
burdens with all rights now or thereafter attached thereto.




Allocation of Consideration




2.2

The Acquisition Shares shall be allocated to the EMS Shareholders on the basis
of one Acquisition Share for each one EMS Share held by an EMS Shareholder as
set forth in Schedule 2.1 attached hereto.




Adherence with Applicable Securities Laws




2.3

The EMS Shareholders agree that they are acquiring the Acquisition Shares for
investment purposes and will not offer, sell or otherwise transfer, pledge or
hypothecate any of the Acquisition Shares issued to them (other than pursuant to
an effective Registration Statement under the Securities Act of 1933, as
amended) directly or indirectly unless:




 

(a)

the sale is to Lightcollar;




 

(b)

the sale is made pursuant to the exemption from registration under
the Securities Act of 1933, as amended, provided by Rule 144 thereunder; or








5 | Page







--------------------------------------------------------------------------------





 

(c)

the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the vendor has furnished to Lightcollar an opinion of counsel to
that effect or such other written opinion as may be reasonably required by
Lightcollar.








6 | Page







--------------------------------------------------------------------------------




The EMS Shareholders acknowledge that the certificates representing the
Acquisition Shares shall bear the following legend:




NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.







ARTICLE 3

REPRESENTATIONS AND WARRANTIES

OF LIGHTCOLLAR




Representations and Warranties




3.1

Lightcollar hereby represents and warrants in all material respects to EMS and
the EMS Shareholders, with the intent that EMS and the EMS Shareholders will
rely thereon in entering into this Agreement and in approving and completing the
transactions contemplated hereby, that:




Lightcollar- Corporate Status and Capacity




 

(a)

Incorporation.  Lightcollar is a corporation duly incorporated and validly
subsisting under the laws of the State of Nevada and in good standing with the
office of the Secretary of State for the State of Nevada;




 

(b)

Carrying on Business.  Lightcollar conducts the business described and does not
conduct any other business.  Lightcollar is duly authorized to carry on such
business in the State of Nevada.  The nature of the Lightcollar Business does
not require Lightcollar to register or otherwise be qualified to carry on
business in any other jurisdictions;




 

(c)

Corporate Capacity.  Lightcollar has the corporate power, capacity and authority
to own the Lightcollar Assets and to enter into and complete this Agreement;




Lightcollar- Capitalization




 

(d)

Authorized Capital.  The authorized capital of Lightcollar consists of
100,000,000 Lightcollar Common Shares, $0.001 par value, of which 28,250,000
Lightcollar Common Shares are presently issued and outstanding, and 20,000,000
shares of Preferred Stock authorized of which 1,000,000 shares has been
designated Series A Preferred Stock and there are 500,000 shares of Series A
Preferred Stock currently outstanding;













 




(e)




No Option, Warrant or Other Right.  No person, firm or corporation has any
agreement, option, warrant, preemptive right or any other right capable of
becoming an agreement, option, warrant or right for the acquisition of
Lightcollar Common Shares or for the purchase, subscription or issuance of any
of the unissued shares in the capital of Lightcollar;




Lightcollar- Records and Financial Statements





7 | Page







--------------------------------------------------------------------------------




 

(f)

Charter Documents.  The charter documents of Lightcollar and its subsidiaries
have not been altered since the incorporation of each, respectively, except as
filed in the record books of Lightcollar or its subsidiaries, as the case may
be;




 

(g)

Corporate Minute Books.  The corporate minute books of Lightcollar and its
subsidiaries are complete and each of the minutes contained therein accurately
reflect the actions that were taken at a duly called and held meeting or by
consent without a meeting.  All actions by Lightcollar and its subsidiaries
which required director or shareholder approval are reflected on the corporate
minute books of Lightcollar and its subsidiaries.  Lightcollar and its
subsidiaries are not in violation or breach of, or in default with respect to,
any term of their respective Certificates of Incorporation (or other charter
documents) or by-laws.




 

(h)

Lightcollar Financial Statements.  The Lightcollar Financial Statements present
fairly, in all material respects, the assets and liabilities (whether accrued,
absolute, contingent or otherwise) of Lightcollar, as of the respective dates
thereof, and the sales and earnings of the Lightcollar Business during the
periods covered thereby, in all material respects and have been prepared in
substantial accordance with generally accepted accounting principles
consistently applied;

 

 

(i)

Lightcollar Accounts Payable and Liabilities.  There are no material
liabilities, contingent or otherwise, of Lightcollar or its subsidiaries which
are not disclosed in the Lightcollar Financial Statements except those incurred
in the ordinary course of business since the date of the Lightcollar Financial
Statements, and neither Lightcollar nor its subsidiaries have guaranteed or
agreed to guarantee any debt, liability or other obligation of any person, firm
or corporation.;




 

(j)

Lightcollar Accounts Receivable.  All the Lightcollar Accounts Receivable result
from bona fide business transactions and services actually rendered without, to
the knowledge and belief of Lightcollar, any claim by the obligor for set-off or
counterclaim;




 

(k)

Lightcollar Bank Accounts.  All of the Lightcollar Bank Accounts, their
location, numbers and the authorized signatories thereto will be provided to EMS
following the Closing;




 

(l)

No Debt to Related Parties.  Neither Lightcollar nor any of its subsidiaries is,
and on Closing will not be, indebted to any affiliate, director or officer of
Lightcollar except accounts payable on account of bona fide business
transactions of Lightcollar incurred in normal course of the Lightcollar
Business, including employment agreements, none of which are more than 30 days
in arrears;




 

(m)

No Related Party Debt to Lightcollar.  No director or officer or affiliate of
Lightcollar is now indebted to or under any financial obligation to Lightcollar
or any subsidiary on any account whatsoever;




 

(n)

No Dividends.  No dividends or other distributions on any shares in the capital
of Lightcollar have been made, declared or authorized since the date of
Lightcollar Financial Statements;








8 | Page







--------------------------------------------------------------------------------





 

(o)

No Payments.  No payments of any kind have been made or authorized since the
date of the Lightcollar Financial Statements to or on behalf of officers,
directors, shareholders or employees of Lightcollar or its subsidiaries or under
any management agreements with Lightcollar or its subsidiaries, except payments
made in the ordinary course of business and at the regular rates of salary or
other remuneration payable to them;




 

(p)

No Pension Plans.  There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting Lightcollar;




 

(q)

No Adverse Events.  Since the date of the Lightcollar Financial Statements




 

(i)

there has not been any material adverse change in the consolidated financial
position or condition of Lightcollar, its subsidiaries, its liabilities or the
Lightcollar Assets or any damage, loss or other change in circumstances
materially affecting Lightcollar, the Lightcollar Business or the Lightcollar
Assets or Lightcollar’ right to carry on the Lightcollar Business, other than
changes in the ordinary course of business,




 

(ii)

there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Lightcollar, its
subsidiaries, the Lightcollar Business or the Lightcollar Assets,




 

(iii)

there has not been any material increase in the compensation payable or to
become payable by Lightcollar to any of Lightcollar’ officers, employees or
agents or any bonus, payment or arrangement made to or with any of them,




 

(iv)

the Lightcollar Business has been and continues to be carried on in the ordinary
course,




 

(v)

Lightcollar has not waived or surrendered any right of material value,

 

 

(vi)

neither Lightcollar nor its subsidiaries have discharged or satisfied or paid
any lien or encumbrance or obligation or liability other than current
liabilities in the ordinary course of business, and




 

(vii)

no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made.




Lightcollar- Income Tax Matters




 

(r)

Tax Returns.  All tax returns and reports of Lightcollar and its subsidiaries
required by law to be filed have been filed and are true, complete and correct,
and any taxes payable in accordance with any return filed by Lightcollar and its
subsidiaries or in accordance with any notice of assessment or reassessment
issued by any taxing authority have been so paid;








9 | Page







--------------------------------------------------------------------------------





 

(s)

Current Taxes.  Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by Lightcollar or its
subsidiaries.  Lightcollar is not aware of any contingent tax liabilities or any
grounds which would prompt a reassessment including aggressive treatment of
income and expenses in filing earlier tax returns;




Lightcollar- Applicable Laws and Legal Matters




 

(t)

Licenses.  Lightcollar and its subsidiaries hold all licenses and permits as may
be requisite for carrying on the Lightcollar Business in the manner in which it
has heretofore been carried on, which licenses and permits have been maintained
and continue to be in good standing except where the failure to obtain or
maintain such licenses or permits would not have a material adverse effect on
the Lightcollar Business;




 

(u)

Applicable Laws.  Neither Lightcollar nor its subsidiaries have been charged
with or received notice of breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees to which they are subject or which apply
to them the violation of which would have a material adverse effect on the
Lightcollar Business, and neither Lightcollar nor its subsidiaries are in breach
of any laws, ordinances, statutes, regulations, bylaws, orders or decrees the
contravention of which would result in a material adverse impact on the
Lightcollar Business;




 

(v)

Pending or Threatened Litigation.  There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to Lightcollar, its subsidiaries, the Lightcollar Business, or any of
the Lightcollar Assets nor does Lightcollar have any knowledge of any deliberate
act or omission of Lightcollar or its subsidiaries that would form any material
basis for any such action or proceeding;




 

(w)

No Bankruptcy.  Neither Lightcollar nor its subsidiaries have made any voluntary
assignment or proposal under applicable laws relating to insolvency and
bankruptcy and no bankruptcy petition has been filed or presented against
Lightcollar or its subsidiaries and no order has been made or a resolution
passed for the winding-up, dissolution or liquidation of Lightcollar or its
subsidiaries;




 

(x)

Labor Matters.  Neither Lightcollar nor its subsidiaries are party to any
collective agreement relating to the Lightcollar Business with any labor union
or other association of employees and no part of the Lightcollar Business has
been certified as a unit appropriate for collective bargaining or, to the
knowledge of Lightcollar, has made any attempt in that regard;

 

 

(y)

Finder's Fees.  Neither Lightcollar nor its subsidiaries are party to any
agreement which provides for the payment of finder's fees, brokerage fees,
commissions or other fees or amounts which are or may become payable to any
third party in connection with the execution and delivery of this Agreement and
the transactions contemplated herein;




Execution and Performance of Agreement








10 | Page







--------------------------------------------------------------------------------





 

(z)

Authorization and Enforceability.  The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Lightcollar;




 

(aa)

No Violation or Breach.  The execution and performance of this Agreement will
not:




 

(i)

violate the charter documents of Lightcollar or result in any breach of, or
default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which Lightcollar or its subsidiaries are party,




 

(ii)

give any person any right to terminate or cancel any agreement including,
without limitation, the Lightcollar Material Contracts, or any right or rights
enjoyed by Lightcollar or its subsidiaries,




 

(iii)

result in any alteration of Lightcollar’ or its subsidiaries’ obligations under
any agreement to which Lightcollar or its subsidiaries are party including,
without limitation, the Lightcollar Material Contracts,




 

(iv)

result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the Lightcollar
Assets,




 

(v)

result in the imposition of any tax liability to Lightcollar or its subsidiaries
relating to the Lightcollar Assets, or




 

(vi)

violate any court order or decree to which either Lightcollar or its
subsidiaries are subject;




The Lightcollar Assets - Ownership and Condition




 

(bb)

Business Assets.  The Lightcollar Assets comprise all of the property and assets
of the Lightcollar Business, and no other person, firm or corporation owns any
assets used by Lightcollar or its subsidiaries in operating the Lightcollar
Business, whether under a lease, rental agreement or other arrangement;




 

(cc)

Title.  Lightcollar or its subsidiaries are the legal and beneficial owner of
the Lightcollar Assets, free and clear of all mortgages, liens, charges,
pledges, security interests, encumbrances or other claims whatsoever;




 

(dd)

No Option.  No person, firm or corporation has any agreement or option or a
right capable of becoming an agreement for the purchase of any of the
Lightcollar Assets;




 

(ee)

No Default.  There has not been any default in any material obligation of
Lightcollar or any other party to be performed under any of the Lightcollar
Material Contracts, each of which is in good standing and in full force and
effect and unamended, and Lightcollar is not aware of any default in the
obligations of any other party to any of the Lightcollar Material Contracts;








11 | Page







--------------------------------------------------------------------------------





 

(ff)

No Compensation on Termination.  There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of Lightcollar or its subsidiaries.  Neither
Lightcollar nor its subsidiaries are obliged to pay benefits or share profits
with any employee after termination of employment except as required by law;

 

Lightcollar Assets - Lightcollar Equipment




 

(gg)

Lightcollar Equipment.  The Lightcollar Equipment has been maintained in a
manner consistent with that of a reasonably prudent owner and such equipment is
in good working condition;








12 | Page







--------------------------------------------------------------------------------




Lightcollar Assets - Lightcollar Goodwill and Other Assets




 

(hh)

Lightcollar Goodwill.  Lightcollar and its subsidiaries do not carry on the
Lightcollar Business under any other business or trade names.  Lightcollar does
not have any knowledge of any infringement by Lightcollar or its subsidiaries of
any patent, trademarks, copyright or trade secret;




The Lightcollar Business




 

(ii)

Maintenance of Business.  Since the date of the Lightcollar Financial
Statements, Lightcollar and its subsidiaries have not entered into any material
agreement or commitment except in the ordinary course and except as disclosed
herein;




 

(jj)

Subsidiaries.  Lightcollar does not have any subsidiaries; and




Lightcollar- Acquisition Shares




 

(kk)

Acquisition Shares.  The Acquisition Shares when delivered to the EMS
Shareholders pursuant to the Acquisition shall be validly issued and outstanding
as fully paid and non-assessable shares and the Acquisition Shares shall be
transferable upon the books of Lightcollar, in all cases subject to the
provisions and restrictions of all applicable securities laws.




Miscellaneous




 

(ll)

Patriot Act.  Lightcollar has not been designated, and is not owned or
controlled, by a “suspected terrorist” as defined in Executive Order
13224.  Lightcollar hereby acknowledges that EMS seeks to comply with all
applicable laws concerning money laundering and related activities.  In
furtherance of those efforts, It is represented, warranted and agreed that:  (i)
none of the cash or property owned by Lightcollar has been or shall be derived
from, or related to, any activity that is deemed criminal under United States
law; and (ii) no contribution or payment by Lightcollar has, and this Agreement
will not, cause Lightcollar to be in violation of the United States Bank Secrecy
Act, the United States International Money Laundering Control Act of 1986 or the
United States International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001.

 





13 | Page







--------------------------------------------------------------------------------





 

(mm)

Environmental Matters.  Lightcollar is and has been at all times in compliance
in all material respects with all applicable laws, regulations, common law and
other requirements of governmental entities relating to pollution, to the
protection of the environment or to natural resources (“Environmental Laws”).
 Lightcollar has in effect all material licenses, permits and other
authorizations required under all Environmental Laws in connection with the
conduct of its business and is in compliance in all material respects with all
such licenses, permits and authorizations.  Lightcollar has not received any
notice of violation or potential liability under any Environmental Laws from any
Person or any governmental entity or any inquiry, request for information, or
demand letter under any Environmental Law relating to operations or properties
of Lightcollar which could reasonably be expected to result in Lightcollar
incurring material liability under Environmental Laws.  Lightcollar is not
subject to any orders arising under Environmental Laws nor are there any
administrative, civil or criminal actions, suits, proceedings or investigations
pending or, to the Knowledge of Lightcollar, threatened, against Lightcollar
under any Environmental Law which could reasonably be expected to result in
Lightcollar incurring material liability under Environmental Laws.  EMS has not
entered into any agreement pursuant to which Lightcollar has assumed or will
assume any liability under Environmental Laws, including, without limitation,
any obligation for costs of remediation, of any other Person.  To the Knowledge
of Lightcollar, there has been no release or threatened release of a hazardous
substance, hazardous waste, contaminant, pollutant, toxic substance or petroleum
and its fractions, the presence of which requires investigation or remediation
under any applicable Environmental Law (“Hazardous Material”), on, at or beneath
any of Lightcollar leased real property or other properties currently or
previously owned or operated by Lightcollar or any surface waters or
groundwaters thereon or thereunder which requires any material disclosure,
investigation, cleanup, remediation, monitoring, abatement, deed or use
restriction by Lightcollar, or which would be expected to give rise to any other
material liability or damages to Lightcollar under any Environmental
Laws.  Lightcollar has not arranged for the disposal of any Hazardous Material,
or transported any Hazardous Material, in a manner that has given, or could
reasonably be expected to give, rise to any material liability for any damages
or costs of remediation.




Non-Merger and Survival




3.2

The representations and warranties of Lightcollar contained herein will be true
at and as of Closing in all material respects as though such representations and
warranties were made as of such time.  Notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases a party from any such representation or
warranty) or any investigation made by EMS or the EMS Shareholders, the
representations and warranties of Lightcollar shall survive the Closing.




Indemnity




3.3

Lightcollar agrees to indemnify and save harmless EMS and the EMS Shareholders
from and against any and all claims, demands, actions, suits, proceedings,
assessments, judgments, damages, costs, losses and expenses, including any
payment made in good faith in settlement of any claim (subject to the right of
Lightcollar to defend any such claim), resulting from the breach by it of any
representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by Lightcollar to EMS or the EMS Shareholders
hereunder.











14 | Page







--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS OF LIGHTCOLLAR




Covenants




4.1              Lightcollar covenants and agrees with EMS and the EMS
Shareholders that it will:




 

(a)

Conduct of Business.  Until the Closing, conduct the Lightcollar Business
diligently and in the ordinary course consistent with the manner in which the
Lightcollar Business generally has been operated up to the date of execution of
this Agreement;








15 | Page







--------------------------------------------------------------------------------




 

(b)

Preservation of Business.  Until the Closing, use its best efforts to preserve
the Lightcollar Business and the Lightcollar Assets and, without limitation,
preserve for EMS, Lightcollar and its subsidiaries’ relationships with any third
party having business relations with them;




 

(c)

Access.  Until the Closing, give EMS, the EMS Shareholders, and their
representatives full access to all of the properties, books, contracts,
commitments and records of Lightcollar, and furnish to EMS, the EMS Shareholders
and their representatives all such information as they may reasonably request;
and




 

(d)

Procure Consents.  Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Acquisition and to preserve and maintain the Lightcollar Assets
notwithstanding the change in control of EMS arising from the Acquisition.




Authorization




4.2

Lightcollar hereby agrees to authorize and direct any and all federal, state,
municipal, foreign and international governments and regulatory authorities
having jurisdiction respecting Lightcollar and its subsidiaries to release any
and all information in their possession respecting Lightcollar and its
subsidiaries to the EMS Shareholders.  Lightcollar shall promptly execute and
deliver to the EMS Shareholders any and all consents to the release of
information and specific authorizations which the EMS Shareholders reasonably
requires to gain access to any and all such information.




Survival




4.3

The covenants set forth in this Article shall survive the Closing for the
benefit of EMS and the EMS Shareholders.







ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF

THE EMS SHAREHOLDERS




Representations and Warranties




5.1

The EMS Shareholders hereby represent and warrant in all material respects to
Lightcollar, with the intent that it will rely thereon in entering into this
Agreement and in approving and completing the transactions contemplated hereby,
that:




EMS- Company Status and Capacity

 

(a)

Formation.  EMS is a corporation duly incorporated and validly subsisting under
the laws of the State of Pennsylvania and in good standing with the office of
the Secretary of State for the State of Pennsylvania;

 





16 | Page







--------------------------------------------------------------------------------





 

(b)

Carrying on Business.  EMS carries on the EMS Business primarily in the State of
Pennsylvania as well as other jurisdictions in the world.  The nature of the EMS
Business does not require EMS to register or otherwise be qualified to carry on
business in any jurisdiction;




 

(c)

Legal Capacity.  EMS has the legal power, capacity and authority to own EMS
Assets, to carry on the Business of EMS and to enter into and complete this
Agreement;




EMS- Capitalization




 

(d)

Authorized Capital.  The authorized capital of EMS consists of 100 shares of
common stock, no par value per share of which 100 shares are issued and
outstanding;




 

(e)

Ownership of EMS Shares.  The issued and outstanding shares of EMS common stock
will on Closing consist of 100 shares of common stock, no par value per share,
(being the EMS Shares), which shares on Closing shall be validly issued and
outstanding as fully paid and non-assessable shares.  The EMS Shareholders will
be at Closing the registered and beneficial owners of the 100 EMS Shares.  The
EMS Shares owned by the EMS Shareholders will on Closing be free and clear of
any and all liens, charges, pledges, encumbrances, restrictions on transfer and
adverse claims whatsoever;




 

(f)

Options, Warrants or Other Rights.  No person, firm or corporation has any
agreement, option, warrant, preemptive right or any other right capable of
becoming an agreement, option, warrant or right for the acquisition of EMS
Shares held by the EMS Shareholders or for the purchase, subscription or
issuance of any of the unissued shares in the capital of EMS;




 

(g)

No Restrictions.  There are no restrictions on the transfer, sale or other
disposition of EMS Shares contained in the charter documents of EMS or under any
agreement;




EMS- Records and Financial Statements




 

(h)

Charter Documents.  The charter documents of EMS have not been altered since its
formation date, except as filed in the record books of EMS;




 

(i)

Minute Books.  The minute books of EMS are complete and each of the minutes
contained therein accurately reflect the actions that were taken at a duly
called and held meeting or by consent without a meeting.  All actions by EMS
which required director or shareholder approval are reflected on the corporate
minute books of EMS.  EMS is not in violation or breach of, or in default with
respect to, any term of its Certificate of Incorporation (or other charter
documents) or by-laws.




 

(j)

EMS Financial Statements.  The financial statements of EMS present fairly, in
all material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of EMS as of the date thereof, and the sales and
earnings of the EMS Business during the periods covered thereby, in all material
respects, and have been prepared in substantial accordance with generally
accepted accounting principles consistently applied;








17 | Page







--------------------------------------------------------------------------------





 

(k)

EMS Accounts Payable and Liabilities.  There are no material liabilities,
contingent or otherwise, of EMS reflected in the EMS Financial Statements except
those incurred in the ordinary course of business since the date of the EMS
Financial Statements, and EMS has not guaranteed or agreed to guarantee any
debt, liability or other obligation of any person, firm or corporation;

 

  

(l)

EMS Accounts Receivable.  All the EMS Accounts Receivable result from bona fide
business transactions and services actually rendered without, to the knowledge
and belief of the EMS Shareholders, any claim by the obligor for set-off or
counterclaim;




 

(m)

No Debt to Related Parties.  EMS is not and on Closing will not be, indebted to
the EMS Shareholders nor to any family member thereof, nor to any affiliate,
director or officer of EMS or the EMS Shareholders except accounts payable on
account of bona fide business transactions of EMS incurred in normal course of
EMS Business, including employment agreements with the EMS Shareholders, none of
which are more than 30 days in arrears;




 

(n)

No Related Party Debt to EMS.  No EMS Shareholder nor any director, officer or
affiliate of EMS is now indebted to or under any financial obligation to EMS on
any account whatsoever, except for advances on account of travel and other
expenses not exceeding $5,000 in total;




 

(o)

No Dividends.  No dividends or other distributions on any shares in the capital
of EMS have been made, declared or authorized since the date of the EMS
Financial Statements;




 

(p)

No Payments.  No payments of any kind have been made or authorized since the
date of the EMS Financial Statements to or on behalf of the EMS Shareholders or
to or on behalf of officers, directors, shareholders or employees of EMS or
under any management agreements with EMS, except payments made in the ordinary
course of business and at the regular rates of salary or other remuneration
payable to them;




 

(q)

No Pension Plans.  There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting EMS, except as set
forth in the EMS Financial Statements;




 

(r)

No Adverse Events.  Since the date of the EMS Financial Statements:




 

(i)

there has not been any material adverse change in the consolidated financial
position or condition of EMS, its liabilities or the EMS Assets or any damage,
loss or other change in circumstances materially affecting EMS, the EMS Business
or the EMS Assets or EMS right to carry on the EMS Business, other than changes
in the ordinary course of business,




 

(ii)

there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting EMS, the EMS Business
or the EMS Assets,




 

(iii)

there has not been any material increase in the compensation payable or to
become payable by EMS to the EMS Shareholders or to any of EMS officers,
employees or agents or any bonus, payment or arrangement made to or with any of
them,








18 | Page







--------------------------------------------------------------------------------





 

(iv)

the EMS Business has been and continues to be carried on in the ordinary course,




 

(v)

EMS has not waived or surrendered any right of material value,




 

(vi)

EMS has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and

 

  

(vii)

no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made;




EMS- Income Tax Matters




 

(s)

Tax Returns.  All tax returns and reports of EMS required by law to be filed
have been filed and are true, complete and correct, and any taxes payable in
accordance with any return filed by EMS or in accordance with any notice of
assessment or reassessment issued by any taxing authority have been so paid;




 

(t)

Current Taxes.  Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by EMS.  EMS is not aware of any contingent
tax liabilities or any grounds which would prompt a reassessment including
aggressive treatment of income and expenses in filing earlier tax returns;




EMS- Applicable Laws and Legal Matters




 

(u)

Licenses.  EMS holds all licenses and permits as may be requisite for carrying
on the EMS Business in the manner in which it has heretofore been carried on,
which licenses and permits have been maintained and continue to be in good
standing except where the failure to obtain or maintain such licenses or permits
would not have a material adverse effect on the EMS Business;




 

(v)

Applicable Laws.  EMS has not been charged with or received notice of breach of
any laws, ordinances, statutes, regulations, by-laws, orders or decrees to which
they are subject or which applies to them the violation of which would have a
material adverse effect on the EMS Business, and, to the knowledge of the EMS
Shareholders, EMS is not in breach of any laws, ordinances, statutes,
regulations, by-laws, orders or decrees the contravention of which would result
in a material adverse impact on the EMS Business;




 

(w)

Pending or Threatened Litigation.  There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to EMS, the EMS Business, or any of the EMS Assets, nor do the EMS
Shareholders have any knowledge of any deliberate act or omission of EMS that
would form any material basis for any such action or proceeding;




 

(x)

No Bankruptcy.  EMS has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against EMS and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of EMS;





19 | Page







--------------------------------------------------------------------------------










 

(y)

Labor Matters.  EMS is not party to any collective agreement relating to the EMS
Business with any labor union or other association of employees and no part of
the EMS Business has been certified as a unit appropriate for collective
bargaining or, to the knowledge of the EMS Shareholders, has made any attempt in
that regard;




 

(z)

Finder's Fees.  EMS is not a party to any agreement which provides for the
payment of finder's fees, brokerage fees, commissions or other fees or amounts
which are or may become payable to any third party in connection with the
execution and delivery of this Agreement and the transactions contemplated
herein;

 

 Execution and Performance of Agreement




 

(aa)

Authorization and Enforceability.  The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of EMS;




 

(bb)

No Violation or Breach.  The execution and performance of this Agreement will
not




 

(i)

violate the charter documents of EMS or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which EMS is a party,




 

(ii)

give any person any right to terminate or cancel any agreement including,
without limitation, EMS Material Contracts, or any right or rights enjoyed by
EMS,




 

(iii)

result in any alteration of EMS  obligations under any agreement to which EMS is
a party including, without limitation, the EMS Material Contracts,




 

(iv)

result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the EMS Assets,




 

(v)

result in the imposition of any tax liability to EMS relating to EMS Assets or
the EMS Shares, or




 

(vi)

violate any court order or decree to which either EMS is subject;




EMS Assets - Ownership and Condition




 

(cc)

Business Assets.  The EMS Assets, comprise all of the property and assets of the
EMS Business, and neither the EMS Shareholders nor any other person, firm or
corporation owns any assets used by EMS in operating the EMS Business, whether
under a lease, rental agreement or other arrangement;




 

(dd)

Title.  EMS is the legal and beneficial owner of the EMS Assets, free and clear
of all mortgages, liens, charges, pledges, security interests, encumbrances or
other claims whatsoever;




 

(ee)

No Option.  No person, firm or corporation has any agreement or option or a
right capable of becoming an agreement for the purchase of any of the EMS
assets;





20 | Page







--------------------------------------------------------------------------------










 

(ff)

EMS Insurance Policies.  EMS maintains the public liability insurance and
insurance against loss or damage to the EMS Assets and the EMS Business;




 

(gg)

EMS Material Contracts.  EMS has no material contracts;




 

(hh)

No Default.  There has not been any default in any material obligation of EMS or
any other party to be performed under any of EMS Material Contracts, each of
which is in good standing and in full force and effect and unamended and EMS is
not aware of any default in the obligations of any other party to any of the EMS
Material Contracts;




 

(ii)

No Compensation on Termination.  There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of EMS.  EMS is not obliged to pay benefits or
share profits with any employee after termination of employment except as
required by law;

 

EMS Equipment




 

(jj)

EMS Equipment.  The EMS Equipment has been maintained in a manner consistent
with that of a reasonably prudent owner and such equipment is in good working
condition;




EMS Goodwill and Other Assets




 

(kk)

EMS Goodwill.  EMS carries on the EMS Business only under the name "EMS Group"
and variations thereof and under no other business or trade names.  The EMS
Shareholders do not have any knowledge of any infringement by EMS of any patent,
trademark, copyright or trade secret;




The Business of EMS




 

(ll)

Maintenance of Business.  Since the date of the EMS Financial Statements, the
EMS Business has been carried on in the ordinary course and EMS has not entered
into any material agreement or commitment except in the ordinary course; and




 

(mm)

Subsidiaries.  Except as set forth in the EMS Financial Statements, EMS does not
own any subsidiaries and does not otherwise own, directly or indirectly, any
shares or interest in any other corporation, partnership, joint venture or firm
and EMS does not own any subsidiary and does not otherwise own, directly or
indirectly, any shares or interest in any other corporation, partnership, joint
venture or firm.




Miscellaneous








21 | Page







--------------------------------------------------------------------------------





 

(nn)

Patriot Act.  EMS has not been designated, and is not owned or controlled, by a
“suspected terrorist” as defined in Executive Order 13224.  EMS hereby
acknowledges that Lightcollar seeks to comply with all applicable laws
concerning money laundering and related activities.  In furtherance of those
efforts, It is represented, warranted and agreed that:  (i) none of the cash or
property owned by EMS has been or shall be derived from, or related to, any
activity that is deemed criminal under United States law; and (ii) no
contribution or payment by EMS has, and this Agreement will not, cause EMS to be
in violation of the United States Bank Secrecy Act, the United States
International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001.








22 | Page







--------------------------------------------------------------------------------




 

(oo)

Environmental Matters.  EMS is and has been at all times in compliance in all
material respects with all applicable laws, regulations, common law and other
requirements of governmental entities relating to pollution, to the protection
of the environment or to natural resources (“Environmental Laws”).  EMS has in
effect all material licenses, permits and other authorizations required under
all Environmental Laws in connection with the conduct of its business and is in
compliance in all material respects with all such licenses, permits and
authorizations.  EMS has not received any notice of violation or potential
liability under any Environmental Laws from any Person or any governmental
entity or any inquiry, request for information, or demand letter under any
Environmental Law relating to operations or properties of EMS which could
reasonably be expected to result in EMS incurring material liability under
Environmental Laws.  EMS is not subject to any orders arising under
Environmental Laws nor are there any administrative, civil or criminal actions,
suits, proceedings or investigations pending or, to the Knowledge of EMS,
threatened, against EMS under any Environmental Law which could reasonably be
expected to result in EMS incurring material liability under Environmental Laws.
 EMS has not entered into any agreement pursuant to which EMS has assumed or
will assume any liability under Environmental Laws, including, without
limitation, any obligation for costs of remediation, of any other Person.  To
the Knowledge of EMS, there has been no release or threatened release of a
hazardous substance, hazardous waste, contaminant, pollutant, toxic substance or
petroleum and its fractions, the presence of which requires investigation or
remediation under any applicable Environmental Law (“Hazardous Material”), on,
at or beneath any of EMS leased real property or other properties currently or
previously owned or operated by EMS or any surface waters or groundwaters
thereon or thereunder which requires any material disclosure, investigation,
cleanup, remediation, monitoring, abatement, deed or use restriction by EMS, or
which would be expected to give rise to any other material liability or damages
to EMS under any Environmental Laws.  EMS has not arranged for the disposal of
any Hazardous Material, or transported any Hazardous Material, in a manner that
has given, or could reasonably be expected to give, rise to any material
liability for any damages or costs of remediation.

  

Non-Merger and Survival




5.2

The representations and warranties of EMS contained herein will be true at and
as of Closing in all material respects as though such representations and
warranties were made as of such time.  Notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases a party from any such representation or
warranty) or any investigation made by Lightcollar, the representations and
warranties of EMS shall survive the Closing.




Indemnity




5.3

The EMS Shareholders agree to indemnify and save harmless Lightcollar and each
of its shareholders from and against any and all claims, demands, actions,
suits, proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim
(collectively, the “Claims”) (subject to the right of the EMS Shareholders to
defend any such claim), resulting from the breach by any of them of any
representation or warranty of such party made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by EMS or the EMS Shareholders to Lightcollar
hereunder; provided, however, the EMS Shareholders shall not be required to
indemnify Lightcollar for any such





23 | Page







--------------------------------------------------------------------------------

Claims in excess of the value of the EMS Shares.







ARTICLE 6

COVENANTS OF EMS AND THE EMS SHAREHOLDERS




Covenants




6.1              EMS and the EMS Shareholders covenant and agree with
Lightcollar that they will:




 

(a)

Conduct of Business.  Until the Closing, conduct the EMS Business diligently and
in the ordinary course consistent with the manner in which the EMS Business
generally has been operated up to the date of execution of this Agreement;

 

 

(b)

Preservation of Business.  Until the Closing, use their best efforts to preserve
the EMS Business and the EMS Assets and, without limitation, preserve for
Lightcollar EMS relationships with their suppliers, customers and others having
business relations with them;

 

(c)

Access.  Until the Closing, give Lightcollar and its representatives full access
to all of the properties, books, contracts, commitments and records of EMS
relating to EMS, the EMS Business and the EMS Assets, and furnish to Lightcollar
and its representatives all such information as they may reasonably request;




 

(d)

Procure Consents.  Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Acquisition and to preserve and maintain the EMS Assets, including the EMS
Material Contracts, notwithstanding the change in control of EMS arising from
the Acquisition;




 

Authorization




6.2

EMS hereby agrees to authorize and direct any and all federal, state, municipal,
foreign and international governments and regulatory authorities having
jurisdiction respecting EMS to release any and all information in their
possession respecting EMS to Lightcollar.  EMS shall promptly execute and
deliver to Lightcollar any and all consents to the release of information and
specific authorizations which Lightcollar reasonably require to gain access to
any and all such information.




Survival




6.3

The covenants set forth in this Article shall survive the Closing for the
benefit of Lightcollar.







ARTICLE 7

CONDITIONS PRECEDENT




Conditions Precedent in favor of Lightcollar




7.1

Lightcollar obligations to carry out the transactions contemplated hereby are
subject to the fulfillment of each of the following conditions precedent on or
before the Closing:








24 | Page







--------------------------------------------------------------------------------





 

(a)

all documents or copies of documents required to be executed and delivered to
Lightcollar hereunder will have been so executed and delivered;




 

(b)

all of the terms, covenants and conditions of this Agreement to be complied with
or performed by EMS or the EMS Shareholders at or prior to the Closing will have
been complied with or performed;




 

(c)

title to the EMS Shares held by the EMS Shareholders and to the EMS Assets will
be free and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever, save and except as disclosed herein,
and the EMS Shares shall be duly transferred to Lightcollar;

  

 

(d)

subject to Article 8 hereof, there will not have occurred




 

(i)

any material adverse change in the financial position or condition of EMS, its
liabilities or the EMS Assets or any damage, loss or other change in
circumstances materially and adversely affecting EMS, the EMS Business or the
EMS Assets or EMS right to carry on the EMS Business, other than changes in the
ordinary course of business, none of which has been materially adverse, or




 

(ii)

any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to EMS or the EMS Business (whether or not covered by
insurance) materially and adversely affecting EMS, the EMS Business or the EMS
Assets;




 

(e)

the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;




 

(f)

the transactions contemplated hereby shall have been approved by the Board of
Directors and shareholders of EMS;




 

(g)

on or prior to the Closing Date, EMS and/or the EMS Shareholders shall have
acquired all of the common shares held by EMS Shareholders that are not
participating in this Agreement so that Lightcollar shall acquire 100% of the
presently issued and outstanding EMS Shares; and




 

(h)

on or prior to the Closing Date, EMS shall have delivered the EMS Financial
Statements.




Waiver by Lightcollar




7.2

The conditions precedent set out in the preceding section are inserted for the
exclusive benefit of Lightcollar and any such condition may be waived in whole
or in part by Lightcollar at or prior to the Closing by delivering to EMS a
written waiver to that effect signed by Lightcollar.  In the event that the
conditions precedent set out in the preceding section are not satisfied on or
before the Closing, Lightcollar shall be released from all obligations under
this Agreement.




Conditions Precedent in Favor of EMS and the EMS Shareholders




7.3

The obligations of EMS and the EMS Shareholders to carry out the transactions
contemplated hereby are subject to the fulfillment of each of the following
conditions precedent on or before the Closing:





25 | Page







--------------------------------------------------------------------------------




 

(a)

all documents or copies of documents required to be executed and delivered to
EMS hereunder will have been so executed and delivered;




 

(b)

all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Lightcollar at or prior to the Closing will have been complied
with or performed;




 

(c)

Lightcollar will have delivered the Acquisition Shares to be issued pursuant to
the terms of the Acquisition to EMS at the Closing and the Acquisition Shares
will be registered on the books of Lightcollar in the name of the holder of EMS
Shares at the time of Closing;




 

(d)

title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;

 

  

(e)

subject to Article 8 hereof, there will not have occurred




 

(i)

any material adverse change in the financial position or condition of
Lightcollar, its subsidiaries, their liabilities or the Lightcollar Assets or
any damage, loss or other change in circumstances materially and adversely
affecting Lightcollar, the Lightcollar Business or the Lightcollar Assets or
Lightcollar right to carry on the Lightcollar Business, other than changes in
the ordinary course of business, none of which has been materially adverse, or




 

(ii)

any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Lightcollar or the Lightcollar Business (whether or not
covered by insurance) materially and adversely affecting Lightcollar, its
subsidiaries, the Lightcollar Business or the Lightcollar Assets;




 

(f)

the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any; and




 

(g)

the transactions contemplated hereby shall have been approved by the Board of
Directors of Lightcollar.




Waiver by EMS and the EMS Shareholders




7.4

The conditions precedent set out in the preceding section are inserted for the
exclusive benefit of EMS and the EMS Shareholders and any such condition may be
waived in whole or in part by EMS or the EMS Shareholders at or prior to the
Closing by delivering to Lightcollar a written waiver to that effect signed by
EMS and the EMS Shareholders.  In the event that the conditions precedent set
out in the preceding section are not satisfied on or before the Closing, EMS and
the EMS Shareholders shall be released from all obligations under this
Agreement.




Nature of Conditions Precedent




7.5

The conditions precedent set forth in this Article are conditions of completion
of the transactions contemplated by this Agreement and are not conditions
precedent to the existence of a binding agreement.  Each party acknowledges
receipt of the sum of $10.00 and other good and valuable consideration as
separate and distinct consideration for agreeing to the conditions of precedent
in favor of the other party or parties set forth in this Article.





26 | Page







--------------------------------------------------------------------------------








27 | Page







--------------------------------------------------------------------------------




Termination




7.6

Notwithstanding any provision herein to the contrary, if the Closing does not
occur on or before March 31, 2015 (the “Termination Date”), this Agreement will
be at an end and will have no further force or effect, unless otherwise agreed
upon by the parties in writing.




Confidentiality




7.7

Notwithstanding any provision herein to the contrary, the parties hereto agree
that the existence and terms of this Agreement are confidential and that if this
Agreement is terminated pursuant to the preceding section the parties agree to
return to one another any and all financial, technical and business documents
delivered to the other party or parties in connection with the negotiation and
execution of this Agreement and shall keep the terms of this Agreement and all
information and documents received from EMS and Lightcollar and the contents
thereof confidential and not utilize nor reveal or release same.

 




ARTICLE 8

RISK




Material Change in the Business of EMS




8.1

If any material loss or damage to the EMS Business occurs prior to Closing and
such loss or damage, in Lightcollar reasonable opinion, cannot be substantially
repaired or replaced within sixty (60) days, Lightcollar shall, within ten (10)
days following any such loss or damage, by notice in writing to EMS, at its
option, either:




 

(a)

terminate this Agreement, in which case no party will be under any further
obligation to any other party; or




 

(b)

elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
Lightcollar obligations to carry out the transactions contemplated hereby, be
vested in EMS or otherwise adequately secured to the satisfaction of Lightcollar
on or before the Closing Date.




Material Change in the Lightcollar Business




8.2

If any material loss or damage to the Lightcollar Business occurs prior to
Closing and such loss or damage, in EMS reasonable opinion, cannot be
substantially repaired or replaced within sixty (60) days, EMS shall, within ten
(10) days following any such loss or damage, by notice in writing to
Lightcollar, at its option, either:




 

(a)

terminate this Agreement, in which case no party will be under any further
obligation to any other party; or








28 | Page







--------------------------------------------------------------------------------





 

(b)

elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to EMS
obligations to carry out the transactions contemplated hereby, be vested in
Lightcollar or otherwise adequately secured to the satisfaction of EMS on or
before the Closing Date.







ARTICLE 9

CLOSING




Closing




9.1

The Acquisition and the other transactions contemplated by this Agreement will
be closed at the Place of Closing on Closing Date in accordance with the closing
procedure set out in this Article.




Documents to be Delivered by EMS




9.2

On or before the Closing, EMS and the EMS Shareholders will deliver or cause to
be delivered to Lightcollar:




 

(a)

the original or certified copies of the charter documents of EMS, including
amendments thereof, and all corporate records documents and instruments of EMS,
the corporate seal of EMS and all books and accounts of EMS;




 

(b)

all reasonable consents or approvals required to be obtained by EMS for the
purposes of completing the Acquisition and preserving and maintaining the
interests of EMS under any and all EMS Material Contracts and in relation to EMS
Assets;

 

  

(c)

certified copies of such resolutions and minutes of the shareholders and
directors of EMS as are required to be passed to authorize the execution,
delivery and implementation of this Agreement;




 

(d)

an acknowledgement from EMS and the EMS Shareholders of the satisfaction of the
conditions precedent set forth in section 7.3 hereof;




 

(e)

the certificates or other evidence of ownership of the EMS Shares, together with
such other documents or instruments required to effect transfer of ownership of
the EMS Shares to Lightcollar; and




 

(f)

such other documents as Lightcollar may reasonably require to give effect to the
terms and intention of this Agreement.




Documents to be Delivered by Lightcollar




9.3

On or before the Closing, Lightcollar shall deliver or cause to be delivered to
EMS and the EMS Shareholders:




 

(a)

share certificates representing the Acquisition Shares duly registered in the
names of the holders of shares of EMS Common Stock;








29 | Page







--------------------------------------------------------------------------------





 

(b)

certified copies of such resolutions of the directors of Lightcollar as are
required to be passed to authorize the execution, delivery and implementation of
this Agreement;

 

 




 

(c)

an acknowledgement from Lightcollar of the satisfaction of the conditions
precedent set forth in section 7.1 hereof;




 

(d)

certificate of incorporation and good standing certificate of Lightcollar; and




 

(e)

such other documents as EMS may reasonably require to give effect to the terms
and intention of this Agreement.







ARTICLE 10

POST-CLOSING MATTERS




Disclosure of Transaction




10.1

Forthwith after the Closing, Lightcollar, EMS and the EMS Shareholders, as the
case may be, agree to use all their best efforts to:




 

(a)

issue a news release reporting the Closing; and




 

(b)

file the required reports with the United States Securities and Exchange
Commission.




Appointment of Board Member

 

10.2

EMS shall appoint a member to Lightcollar’s Board of Directors.  Such
appointment shall be approved by Lightcollar.  EMS agrees not to appoint, elect
or nominate an additional member to the Lightcollar’s Board of Directors for at
least 12 months after the Closing




Preferred Shares




10.3

In addition to the payment specified in number 4 above, Lightcollar will
designate 1 million shares of its authorized preferred stock as Series A
Preferred Shares.  The holders of the Series A Preferred Stock will be granted
51% voting power on all matters to be voted on by the holders of Lightcollar’s
common stock and will not be convertible into any shares of Lightcollar's common
stock.  500,000 shares of Series A Preferred stock with be issued to
Lightcollar’s current board member and 500,000 shares of Series A Preferred
Stock will be issued to the board member appointed by EMS.  The 500,000 shares
of Series A Preferred Stock owned by Lightcollar’s board member will
automatically be transferred to EMS’s board member or assigns, 12 months after
the Closing.  The shares will be held in escrow with Lightcollar’s attorney or
chosen party to accomplish this with no further action required by any party.  




Financing to EMS




10.4

Lightcollar agrees that after the Closing of the transactions contemplated by
this Agreement that it will fund $300,000 to EMS to support the current
operations, continued development and commercialization of EMS’s technology.
 The first $50,000 will be funded within 30 days of the Closing, the next
$50,000 will be funded within 60 days of the Closing, an additional $100,000
will be funded





30 | Page







--------------------------------------------------------------------------------

within 90 days of the Closing and the final $100,000 will be funded within 120
days of the Closing.  If Lightcollar fails to provide financing of $300,000 to
EMS within 120 days, EMS is free to pursue any other means of obtaining
financing,  including issuing additional shares at any time.  











31 | Page







--------------------------------------------------------------------------------




ARTICLE 11

GENERAL PROVISIONS




Arbitration




11.1

The parties hereto shall attempt to resolve any dispute, controversy, difference
or claim arising out of or relating to this Agreement by negotiation in good
faith.  If such good negotiation fails to resolve such dispute, controversy,
difference or claim within fifteen (15) days after any party delivers to any
other party a notice of its intent to submit such matter to arbitration, then
any party to such dispute, controversy, difference or claim may submit such
matter to arbitration in the City of Las Vegas, Nevada.




Notice




11.2

Any notice required or permitted to be given by any party will be deemed to be
given when in writing and delivered to the address for notice of the intended
recipient by personal delivery, prepaid single certified or registered mail, or
telecopier.  Any notice delivered by mail shall be deemed to have been received
on the fourth business day after and excluding the date of mailing, except in
the event of a disruption in regular postal service in which event such notice
shall be deemed to be delivered on the actual date of receipt.  Any notice
delivered personally or by telecopier shall be deemed to have been received on
the actual date of delivery.




Addresses for Service




11.3

The address for service of notice of each of the parties hereto is as follows:




 

(a)

Lightcollar:




2248 Meridian Blvd Suite H

Minden, Nevada 89423

Telephone:  (303) 250-0775




Attention:  President




AND:




 

(b)

EMS or the EMS Shareholders:

 

PO Box 206

Richboro, PA 18954

Telephone:  (215) 962-4558

Facsimile:  (215) 933-5224




Attention:  President




Change of Address




11.4

Any party may, by notice to the other parties change its address for notice to
some other address in North America and will so change its address for notice
whenever the existing address or notice ceases to be adequate for delivery by
hand.  A post office box may not be used as an address for service.




Further Assurances

11.5

Each of the parties will execute and deliver such further and other documents
and do and perform such further and other acts as any other party may reasonably
require to carry out and give effect to the terms and intention of this
Agreement.




Time of the Essence




11.6

Time is expressly declared to be the essence of this Agreement.




Entire Agreement




11.7

The provisions contained herein constitute the entire agreement among EMS, the
EMS Shareholders and Lightcollar respecting the subject matter hereof and
supersede all previous communications, representations and agreements, whether
verbal or written, among EMS, the EMS Shareholders and Lightcollar with respect
to the subject matter hereof.




Enurement




11.8

This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.




Assignment




11.9

This Agreement is not assignable without the prior written consent of the
parties hereto.




Counterparts




11.10

This Agreement may be executed in counterparts, each of which when executed by
any party will be deemed to be an original and all of which counterparts will
together constitute one and the same Agreement.  Delivery of executed copies of
this Agreement by telecopier will constitute proper delivery, provided that
originally executed counterparts are delivered to the parties within a
reasonable time thereafter.




Applicable Law




11.11

This Agreement shall be enforced, governed by and construed in accordance with
the laws of the State of Nevada applicable to agreements made and to be
performed entirely within such state, without regard to the principles of
conflict of laws  The parties hereto hereby submit to the exclusive jurisdiction
of the United States federal courts located in Las Vegas, Nevada with respect to
any dispute arising under this Agreement, the agreements entered into in
connection herewith or the transactions contemplated hereby or thereby. All
parties irrevocably waive the defense of an inconvenient forum to the
maintenance of such suit or proceeding.  All parties further agree that service
of process upon a party mailed by first class mail shall be deemed in every
respect effective service of process upon the party in any such suit or
proceeding.  Nothing herein shall affect either party’s right to serve process
in any other manner permitted by law.  All parties agree that a final
non-appealable judgment in any such suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on such judgment or in any other
lawful manner.  The party which does not prevail in any dispute arising under
this Agreement shall be responsible for all fees and expenses, including
attorneys’ fees, incurred by the prevailing party in connection with such
dispute.




IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.




EMS FIND, INC. (F/K/A LIGHTCOLLAR, INC.)




Per: /s/ Matveev Anton




Matveev Anton

President & Chief Executive Officer 










EMS FACTORY, INC.




Per: /s/ Steve Rubakh




Steve Rubakh

President & Chief Executive Officer










[Remainder of page intentionally left blank.]








32 | Page







--------------------------------------------------------------------------------




SHAREHOLDERS OF EMS FACTORY, INC.













Name of Shareholder













/s/ Steve Rubakh

 

Number of EMS Common Shares Owned







Steve Rubakh










 

100





33 | Page







--------------------------------------------------------------------------------







Schedule 2.1 – Acquisition Shares




 

 

EMS Shares

Acquisition Shares

 

 

 

 

 

 

 

 

 

 

 

Steve Rubakh

100

10,000,000

 

 

Total

100

10,000,000

 

 




 





34 | Page





